PER CURIAM.
The defendant was convicted of simple burglary. LSA-R.S. 14:62. He appeals.
The defendant reserved and perfected one bill of exceptions to the trial judge’s denial of his motion for a directed verdict based upon the alleged insufficiency of evidence. We have held that our state constitution prevents consideration of such a motion for a directed verdict. LSA-Const. Art. 19, Sec. 9; State v. Williams, 258 La. 801, 248 So.2d 295 (1971). We find no error.
The conviction and sentence are affirmed.